DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fehrenbach (US 20200092685).
Re claim 1:
Fehrenbach discloses assigning a plurality of UEs to a group of UEs, wherein one of the plurality of UEs is a lead UE (Para.[0025] the UE may become a Group Manager UE which manages the UE Group and the communication of the members (UEs) within its UE Group and Para.[0035]  the Group Manager UE may then assign available physical resources to the Group Member UEs that are within its UE Group and Para.[0038]  The base station may signal to all UEs ); 
determining, by the lead UE, a group mobility state based on certain parameters received from a base station (BS) (Para.[0705]  That is, an CN apparatus such as the serving or source base station 13.sub.S, determines whether an handover is required for UEs 12A, 12B of any UE Group 17 collectively for each UE Group 17 on the basis of a measurement report received from a predetermined UE of the respective UE Group 17, namely the Group Manager UE 11 of the respective UE Group 17, and further, it sends an handover command to the Manager UE 11 of the respective UE Group 17 exclusively, and not to any Group Member UE 12A, 12B in case of the handover being determined to be required); 
communicating, by the lead UE, the group mobility state to the group of UEs (Para.[0705]  As part of keeping the latter updated, the managing UE 11 may also inform the members 12A, 12B about one or more handover parameters. Such a handover parameter represents an example for a connection parameter in general, i.e. a parameter controlling the connection between any UE 11, 12A, 12B and the CN).
Re claim 2:
Fehrenbach discloses wherein the group of UEs is a platoon (Fig.2 ref. Group = Platoon).
Re claim 3:
Fehrenback discloses wherein communicating the group mobility state comprises using a different communication channel than a communication channel that is used to communicate with the BS (Fig.2 ref. PC5 is different from Uu downlink and Para.[0108] All of them may communicate with each other via their respective second interface. This kind of UE-to-UE communication may in the following also be referred to as a side link communication and ).
Re claim 4:
Fehrenbah discloses wherein a short range, direct vehicle to vehicle (V2V) interface is used to communicate the group mobility state to the group of UEs in the platoon (Para.[0009]  Communication between individual vehicles may also be possible, which is referred to as V2V, Vehicle-to-Vehicle Communication).
Re claim 7:	Claim 7 is rejected on the same grounds of rejection set forth in claim 1 from the perspective of the base station.
Re claim 8:	Claim 8 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 9:	Claim 9 is rejected on the same grounds of rejection set forth in claim 3 from the perspective of the base station.
Re claim 10:	Claim 10 is rejected on the same grounds of rejection set forth in claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 5,6,11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach in view of Tseng (US 20190222367).
Re claim 5:
As discussed above, Fehrenbach meets all the limitations of the parent claim.
Fehrenbach does not explicitly disclose wherein determining the group mobility state comprises: determining a number of cell reselections exceeds a first predefined threshold, and based on the number of cell reselections exceeding the first predefined threshold, determining the group mobility state to be 'group high mobility'.
Tseng discloses wherein determining the group mobility state comprises: determining a number of cell reselections exceeds a first predefined threshold, and based on the number of cell reselections exceeding the first predefined threshold, determining the group mobility state to be 'group high mobility' (Para.[0055-0056]  Medium-Mobility State Criteria: If number of cell reselections during time period TCRmax is greater than or equal to NCR_M but less than NCR_H.  and Para.[0057-0058]  High-Mobility State Criteria: If number of cell reselections during time period TCRmax is greater than NCR_H – where Fehrenbach shows group mobility state).
Fehrenbach and Tseng are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fehrenbach to include using a number of cell reselections to quality a device as taught by Tseng in order to determine to improve coverage and uplink performance (Tseng Para.[0003]).
Re claim 6:
As discussed above, Fehrenbach meets all the limitations of the parent claim.

Tseng discloses wherein, based on the number of cell reselections not exceeding a first predefined threshold but exceeding a second predefined threshold, determining the group mobility state to be 'group medium mobility' (Para.[0055-0056]  Medium-Mobility State Criteria: If number of cell reselections during time period TCRmax is greater than or equal to NCR_M but less than NCR_H.  and Para.[0057-0058]  High-Mobility State Criteria: If number of cell reselections during time period TCRmax is greater than NCR_H – where Fehrenbach shows group mobility state).
Fehrenbach and Tseng are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fehrenbach to include using a number of cell reselections to quality a device as taught by Tseng in order to determine to improve coverage and uplink performance (Tseng Para.[0003]).
Re claim 11:	Claim 11 is rejected on the same grounds of rejection set forth in claim 5.
Re claim 12:	Claim 12 is rejected on the same grounds of rejection set forth in claim 6.

Claims 13-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach.
Re claim 13:	 
Fehrenbach discloses a transceiver configured to transmit and receive signals (Para.[0004] a first interface for UE-to-Basestation communication and Para.[0723] antenna configuration); and
(Para.[0900]  In some embodiments, a field programmable gate array may cooperate with a microprocessor in order to perform one of the methods described herein):
assign a plurality of UEs to a group of UEs, wherein one of the plurality of UEs is a lead UE (Para.[0025] the UE may become a Group Manager UE which manages the UE Group and the communication of the members (UEs) within its UE Group and Para.[0035]  the Group Manager UE may then assign available physical resources to the Group Member UEs that are within its UE Group and Para.[0038]  The base station may signal to all UEs within a UE Group a resource pool and the Group Manager UE may allocate the resources to the UEs within the UE Group); 
determine a group mobility state based on certain parameters received from a base station (BS) (Para.[0705]  That is, an CN apparatus such as the serving or source base station 13.sub.S, determines whether an handover is required for UEs 12A, 12B of any UE Group 17 collectively for each UE Group 17 on the basis of a measurement report received from a predetermined UE of the respective UE Group 17, namely the Group Manager UE 11 of the respective UE Group 17, and further, it sends an handover command to the Manager UE 11 of the respective UE Group 17 exclusively, and not to any Group Member UE 12A, 12B in case of the handover being determined to be required); 
control the transceiver to transmit signal communicating the group mobility state to the group of UEs (Para.[0705]  As part of keeping the latter updated, the managing UE 11 may also inform the members 12A, 12B about one or more handover parameters. Such a handover parameter represents an example for a connection parameter in general, i.e. a parameter controlling the connection between any UE 11, 12A, 12B and the CN).
Fehrenbach does not explicitly disclose a transceiver configured to transmit and receive signals. 

Re claim 14:
Fehrenbach discloses wherein the group of UEs is a platoon (Fig.2 ref. Group = Platoon).
Re claim 15:
Fehrenback discloses wherein communicating the group mobility state comprises using a different communication channel than a communication channel that is used to communicate with the BS (Fig.2 ref. PC5 is different from Uu downlink and Para.[0108] All of them may communicate with each other via their respective second interface. This kind of UE-to-UE communication may in the following also be referred to as a side link communication and Para.[0121]  If said predetermined data comprises control data, then the Group Manager UE 11 may receive said predetermined data, for instance, via an Uu downlink control channel 21B).
Re claim 16:
Fehrenbah discloses wherein a short range, direct vehicle to vehicle (V2V) interface is used to communicate the group mobility state to the group of UEs in the platoon (Para.[0009]  Communication between individual vehicles may also be possible, which is referred to as V2V, Vehicle-to-Vehicle Communication).
Re claim 19:	Claim 19 is rejected on the same grounds of rejection set forth in claim 13 from the perspective of the base station. 



Claim17,18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach in view of Tseng (US 20190222367).
Re claim 17:
As discussed above, Fehrenbach meets all the limitations of the parent claim.
Fehrenbach does not explicitly disclose wherein, to determine the group mobility state, the processor is configured to: determine a number of cell reselections exceeds a first predefined threshold, and based on the number of cell reselections exceeding the first predefined threshold, determining the group mobility state to be 'group high mobility'.
Tseng discloses wherein, to determine the group mobility state, the processor is configured to: determine a number of cell reselections exceeds a first predefined threshold, and based on the number of cell reselections exceeding the first predefined threshold, determining the group mobility state to be 'group high mobility' (Para.[0055-0056]  Medium-Mobility State Criteria: If number of cell reselections during time period TCRmax is greater than or equal to NCR_M but less than NCR_H.  and Para.[0057-0058]  High-Mobility State Criteria: If number of cell reselections during time period TCRmax is greater than NCR_H – where Fehrenbach shows group mobility state).
Fehrenbach and Tseng are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fehrenbach to include using a number of cell reselections to quality a device as taught by Tseng in order to determine to improve coverage and uplink performance (Tseng Para.[0003]).
Re claim 18:
As discussed above, Fehrenbach meets all the limitations of the parent claim.

Tseng discloses wherein the processor is configured to, based on the number of cell reselections not exceeding a first predefined threshold but exceeding a second predefined threshold, determining the group mobility state to be 'group medium mobility' (Para.[0055-0056]  Medium-Mobility State Criteria: If number of cell reselections during time period TCRmax is greater than or equal to NCR_M but less than NCR_H.  and Para.[0057-0058]  High-Mobility State Criteria: If number of cell reselections during time period TCRmax is greater than NCR_H – where Fehrenbach shows group mobility state).
Fehrenbach and Tseng are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fehrenbach to include using a number of cell reselections to quality a device as taught by Tseng in order to determine to improve coverage and uplink performance (Tseng Para.[0003]).
Re claim 20:	Claim 20 is rejected on the same grounds of rejection set forth in claims 17 and 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hou (US 20200235887) shows a fleet manager relaying a selected numerology, based on speed, from a base station to a fleet group.  Ghannam (US 20190250621) shows a base station sending routing information to a lead and the lead sending the routing information to the platoon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD S ADHAMI/               Primary Examiner, Art Unit 2471